A reading of the whole record indicates to us that there is no merit in this appeal, which is from a judgment in favor of appellees in a suit against them by appellants "on the common counts," etc., for the sum of $138.23.
But, so far as a consideration of the errors assigned is concerned, we are constrained to say that the brief on behalf of appellant, filed here, is drawn, and composed, entirely in disregard of Supreme Court Rules 10 and 12. And, while liberality in the matter of construing, or applying, these rules, is the approved practice (Brothers v. Brothers, 208 Ala. 258,94 So. 175), yet "the brief here presented is too radically deficient to be considered as a valid argument of the errors assigned on the record, without a complete nullification of the rule (s). We think the substance of the rule(s) is worth preserving, and it can be preserved only by it's (their) enforcement; viz., by holding that in this case all assignments of error are waived. In that view, the judgment must be affirmed." Bransford v. Glennon et al., 216 Ala. 72,112 So. 341.
Affirmed.